Title: From John Adams to John Quincy Adams, 7 April 1812
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy April 7. 1812

though I owe you many Apologies for neglecting to write for so long a time, it would give you no pleasure to read them. The Misfortunes  afflictions and griefs in our Family in 1811 were sufficiently pungent, and to repeat them would be to renew them. I feel too much for you, your Consort and your Sister, as well as for Mr Smith to wish to renew the Sorrows which you must have felt at the first News of them. I have been called lately to weep in the Chamber of my Birth over the remains of a beautiful Babe of your Brother’s, less than year old. Why have I been preserved more than three quarters of a Century, and what was that fair flower blasted so soon; are questions that We are not permitted to ask.
If you ask me what is the State of public affairs, my answer must be, no State at all.
Yesterday was the great Struggle for Governor. Whether Gerry or Strong will have it, I know not. Your Friend Plumer will probably be Govr of N.H. Mass. will not tolerate a decided Character. They cry, he feels himself too independent.
The fine day Yesterday, and the copious Doses of Stimulants and Provocations administered before hand brought out all the Members in both Sides. The Parcimony, or Antipathy of Congress in the naval department opperated unfavourably for the national Govt. Perhaps Henry’s disclosures in this State operated the Same Way, as paying too dear for the Whistle. It will have a different Effect in other States. Mr Madison I presume will be elected again whether Mr Gerry is or not. Mirabeau called Mr Pitt Le Ministre des Preparatifs. We are a Nation of Preparations. In what they will all End I know not. One Thing I know they might get a Navy sooner and easier than an Army. Armies grow not in our Soil. Our People are too happy to produce Soldiers by Profession. They may get enough to overrun Canada.
We are taught to expect nothing from The Prince any more than the King. We are amused with rumours of Wars in Europe Indian War We have at home, and We want a War with some Power in Europe to preserve us from Fanaticism, which is Spreading round about Us like a Fire of Clapboard’s and Shingles. Instead of believing in the Perfectibility of Man or expecting his perfection I begin to intirtain some apprehensions that he will lose much of that little reason he once possessed.
Mr Gray’s retirement from his Office has had a bad Effect, as was expected. The Causes which determined him I Suppose were in his Family. They were not all of a Sect in Politicks.
Whether you are to return next Summer, I know not. You are losing your Time I fear, forgotten, but not forgetting your Country. You are loosing your Acquaintance with your Countrymen however, and their manners and their Politicks. If you were acquiring an Independence for your Family I should regret your absence much less. But that is impossible.
My Love to Mrs A. Miss K. Mr S. Mr Charles and the young Russian of whom I hear such pleasing Accounts that I long to take her in my Arms. We are all well. Your Sons are well. We expect them here in the Vacation from Atkinson. Your Sister and her daughter are here.
Your Brother has attended his Duty as a Counsellor and a Judge with Punctuality.
My Health is so tollerable that I still entertain hopes of seeing you once more. Mean time Adieu that you may be long continued a Blessing to your Family and Country is the daily prayer of
A.